Case 1:16-cv-00664-VM Document 32 Filed 05/20/20 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae ee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA :
12 CR 629 (VM)
- against - : 16 Civ. 664 (VM)
CHRISTOPHER E. REESE, : DECISION AND ORDER
Defendant. :
ae ee ee ee ee ee ee ee ee xX

VICTOR MARRERO, United States District Judge.

Christopher E. Reese (“Reese”) is currently serving a
sentence of 108 months’ imprisonment after a jury convicted
him of bank fraud, aggravated identity theft, and
conspiracies to commit bank and wire fraud. Now before the
Court is Reese’s motion for compassionate release pursuant
to 18 U.S.C. Section 3582(c) (1) (A) (i) (“Section 3582”).
(See “Motion,” No. 12 CR 629, Dkt. No. 280.) For the
reasons set forth below, the Court DENIES the Motion.

Section 3582 allows a court to reduce a term of
imprisonment or supervised release after considering the
factors set forth in 18 U.S.C. Section 3553(a) and finding
that “extraordinary and compelling reasons warrant such a
reduction.” Section 3582(c) (1) (A) (i). However, a court may
do so only upon motion of the Director of the Bureau of
Prisons (“BOP”) or “upon motion of the defendant after the

defendant has fully exhausted all administrative rights to

appeal a failure of the [BOP] to bring a motion on the
Case 1:16-cv-00664-VM Document 32 Filed 05/20/20 Page 2 of 6

defendant’s behalf or the lapse of 30 days from the receipt
of such a request by the warden of the defendant’s
facility, whichever is earlier.” Section 3582(c) (1) (A).

Any reduction of sentence under Section 3582 must also
be “consistent with applicable policy statements issued by
the [United States] Sentencing Commission.” Id. United
States Sentencing Guidelines Section 1B1.13 (“Section
1B1.13”) provides guidance on the circumstances under which
“extraordinary and compelling reasons” exist.

Reese filed the Motion on May 8, 2020, thirty days
after requesting that the BOP place him on home
confinement. (See Motion, Ex. B.) The BOP denied the
requested relief of home confinement. (See id.) On April
24, 2020, Reese asked the BOP for compassionate release
based on the COVID-19 pandemic and the threat that it may
pose to him, given his various heart conditions,
hypertension, diabetes, and asthma. (See Motion, Ex. C.) On
May 15, 2020, the Government filed a response opposing the
Motion. (See “Opposition,” No. 12 CR 629, Dkt. No. 285.) On
May 18, 2020, Reese filed a reply in further support of his
Motion. (See No. 12 CR 629, Dkt. No. 286.)

The Court must deny the Motion because Reese has not

fully complied with the exhaustion reguirements of Section

3582. Reese has not yet exhausted his avenues’ for
Case 1:16-cv-00664-VM Document 32 Filed 05/20/20 Page 3 of 6

administrative relief with the BOP, and thirty days have
not yet passed since Reese’s April 24, 2020 request for
compassionate release. Though Reese’s counsel argues that
the statute’s clear exhaustion requirement may be waived
under these circumstances, the Court is not persuaded. As
the Supreme Court has instructed, “{wlhere Congress
specifically mandates, exhaustion is reguired.” McCarthy v.
Madigan, 3503 U.S. 140, 144 (1992). Any argument that it
would be futile for Reese to exhaust his administrative
remedies is unavailing, as the statute contains an express
futility provision: the ability to seek judicial relief if
the BOP has not acted within thirty days. See Section 3582;

see also Booth v. Churner, 532 U.S. 731, 741 n.6 (2001)

 

(“([W]e will not read futility or other exceptions into
statutory exhaustion requirements where Congress has

provided otherwise.”); Theodoropoulos v. I.N.S., 358 F.3d

 

162, 172 (2d Cir. 2004) (“[C]ourts are required to strictly
enforce statutory exhaustion requirements.”). The United
States Court of Appeals for the Third Circuit recently
confirmed that Section 3582's exhaustion requirements
cannot be waived, even during the current pandemic. See

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

 

Reese alternatively argues that he has satisfied the

statute’s exhaustion requirements based on his April 8,
Case 1:16-cv-00664-VM Document 32 Filed 05/20/20 Page 4 of 6

2020 request to be placed in home confinement. However, as
the Government correctly notes, Reese’s request for home
confinement was made pursuant to 18 U.S.C. Section 3624(c),
“an entirely different statutory scheme for which judicial

review is not permitted.” United States v. Vigna, No. 16 CR

 

786, 2020 WL 1900495, at *4 (Apr. 17, 2020). Because
requests for home confinement and compassionate release
arise from “ultimately different statutory schemes with
different considerations underlying each,” the Court
concludes it would be imprudent to treat the two requests
interchangeably. See id. at *5 n.3.

While the Court holds Reese has failed to satisfy the
exhaustion requirements of Section 3582, it would also deny
the Motion on its merits. First, the Court is not persuaded
that Reese has demonstrated sufficiently “extraordinary and
compelling reasons” for release. Reese’s various medical
conditions increase the risk of negative complications from
the coronavirus, but there have been no confirmed cases
among inmates at the BOP facility where he is housed and
the evidence submitted by the parties indicates that
Reese’s medical conditions have been well managed to this
point. (See Motion at 6, Ex. A; Opposition at 11, 13.)

While the Court recognizes the serious concerns presented

by the pandemic, other courts have denied similar requests
Case 1:16-cv-00664-VM Document 32 Filed 05/20/20 Page 5 of 6

from defendants with various medical conditions even when
conditions at their BOP facilities were similar or worse.

See, e.g., United States v. Brady, No. 18 CR 316, 2020 WL

 

2512100, at *3-4 (S.D.N.Y. May 15, 2020) (acknowledging
serious mature of defendant’s medical conditions but
denying compassionate release where conditions stable and

managed in BOP facility); United States v. Garcia, No. 18

 

CR 802, 2020 WL 2468091, at *5-6 (S.D.N.Y. May 13, 2020)
(denying compassionate release to defendant with asthma,
hypertension, and heart conditions housed in facility with
only 40 documented cases of virus).

The Application Notes to Section 1B1.13 do not provide
substantial support for Reese’s claim, either, as his
medical conditions are not terminal and do not
substantially diminish his ability to provide self-care.
See Section 1B1.13. The Court thus concludes that under the
circumstances presented here, Reese has not demonstrated
the requisite “extraordinary and compelling reasons”
favoring compassionate release at this time.

Finally, even if Reese did demonstrate “extraordinary
and compelling reasons” under Section 3582, the factors
listed in 18 U.S.C. Section 3553(a) would still weigh

against his release on balance. See United States v.

 

Kerrigan, No. 16 CR 576, 2020 WL 2488269, at *4 (S.D.N.Y.
Case 1:16-cv-00664-VM Document 32 Filed 05/20/20 Page 6 of 6

May 14, 2020); United States v. Nieves, No. 12 CR 931, 2020

 

WL 2476185, at *3 (S.D.N.Y¥. May 13, 2020). Among other
considerations, Reese played a leadership role in a serious
and sophisticated crime that harmed numerous victims over a
substantial period of time. (See No. 12 CR 629, Dkt. No.
173, at 27-30.) Bearing in mind that the Court already
sentenced Reese at the bottom of the advisory guidelines
range and that Reese’s sentence has been reduced for good
time, the Court is not presently persuaded that a further
reduced sentence would adequately reflect the seriousness
of the crimes committed, promote respect for the law,
provide just punishment for the offense, and afford
adequate deterrence to criminal conduct.

Accordingly, it is hereby

ORDERED that the motion of Christopher E. Reese for
compassionate release (No. 12 CR 629, Dkt. No. 280) is

DENIED.

SO ORDERED.

Dated: New York, New York
20 May 2020

   
  

 

. Po
gE 7
 & Victor Marrero

 

U.8.Ded.
